Case: 21-40213     Document: 00516339415         Page: 1     Date Filed: 06/01/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                         June 1, 2022
                                  No. 21-40213
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                        versus

   Arthur James Pierre,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                           USDC No. 4:10-CR-36-32


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Arthur James Pierre, federal prisoner # 15550-043, appeals the denial
   of his 18 U.S.C. § 3582(c)(1)(A)(i) motion for compassionate release. We
   review the denial for an abuse of discretion. See United States v. Chambliss,
   948 F.3d 691, 693 (5th Cir. 2020).


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40213         Document: 00516339415              Page: 2       Date Filed: 06/01/2022




                                          No. 21-40213


           Relying on United States v. Shkambi, 993 F.3d 388, 390-93 (5th Cir.
   2021), Pierre argued in his appellant’s brief only that the district court had
   erred by treating U.S.S.G. § 1B1.13 as binding and dismissing his motion for
   lack of jurisdiction. After we ordered a limited remand, the district court
   reconsidered Pierre’s claims in light of Shkambi, and it issued a supplemental
   order denying relief on the ground that he had failed to show extraordinary
   and compelling reasons. See § 3582(c)(1)(A)(i). Despite that he was afforded
   the opportunity to address the district court’s supplemental order, Pierre
   failed to do so; he has, therefore, abandoned any challenges to it. See Yohey
   v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). He fails to show that the
   district court abused its discretion. See Chambliss, 948 F.3d at 693. 1
           AFFIRMED.




           1
             The factual reasons for the district court’s conclusions are thoroughly outlined in
   a detailed twelve-page order discussing, inter alia, Pierre’s current health concerns, his
   post-sentencing disciplinary history, and the parties’ competing arguments. This detailed
   assessment certainly satisfies the “specifical factual reasons” required for meaningful
   appellate review. Chambliss, 948 F.3d at 693; see also United States v. Suttle, No. 21-50576,
   2022 WL 1421164 (5th Cir. 2022)(unpub.); United States v. Sauseda, No. 21-50210, 2022
   WL 989371 (5th Cir. 2022)(unpub.).




                                                2